Title: Wilhem & Jan Willink to John Adams, 1 July 1784
From: Wilhem & Jan Willink
To: Adams, John


        
          Sir
          Amsterdam 1 July 1784.
        
        We are favoured with your esteemed letter of 30th: June, we had wrote upon the same Subject to our Mr. Van Berckel, and he has been so obliging as to send us directly a letter for our minister in Bruxelles, to whom we Send the same, with your letter, in order to make the required use of the Same, so we hope may Soon be released and return hither, the advice we receive we shall not fail to communicate to your Excellency. in the meanwhile we have the honour to remain most Respectfully. / Sir / Your most Humb Servants
        
          Wilhem & Jan Willink
        
      